DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/RU1707/000381.  For applications filed under 371, PCT rules for lack of unity apply.


Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I. Claims 71-82, 99-103, drawn to a cell-free composition comprising: a mesenchymal stem cell conditioned medium, wherein the conditioned medium contains a therapeutically effective amount of: at least two factors that regulate inflammation, at least two chemotactic factors, at least two factors related to angiogenesis or vasculogenesis, and at least 
  
Group II. Claims 83-90, drawn to a composition for ophthalmological applications comprising: a mixture of factors comprising a therapeutically effective amount of: at least two factors that regulate inflammation, at least two chemotactic factors, at least two factors related to angiogenesis or vasculogenesis, and at least two factors that promote tissue regeneration; and at least one of a conditioning agent at a concentration ranging from about 0.01% to about 30% (w/v), a rheology modifier at a concentration ranging from about 0.01% to about 5% (w/v), and a surfactant at a concentration ranging from about 0.01% to about 6% (w/v).

Group III. Claims 91-98, drawn to a composition prepared by a process comprising the steps of: maintaining a plurality of mesenchymal stem cells in a first culture medium for a first conditioning period, thereby conditioning the culture medium; collecting the conditioned culture medium as a first conditioned culture medium; combining the first conditioned culture medium together with at least one of: (1) an antimicrobial agent, (2) a rheology modifier, (3) a conditioning agent, and (4) isotonic agent, to produce a stable composition; wherein the conditioned medium contains VEGF, TGF-β1, and TGF-β2, and wherein the VEGF is stable in the composition for at least 48 hours. 

Group IV. Claim 102, drawn to a face mask, comprising a composition comprising: a mesenchymal stem cell conditioned medium, wherein the conditioned medium contains a therapeutically effective amount of: at least two factors that regulate inflammation, at least two 

Group V. Claims 103, drawn to a skin patch, comprising a composition comprising: a mesenchymal stem cell conditioned medium, wherein the conditioned medium contains a therapeutically effective amount of: at least two factors that regulate inflammation, at least two chemotactic factors, at least two factors related to angiogenesis or vasculogenesis, and at least two factors that promote tissue regeneration; one or more conditioning agent; and one or more antimicrobial agent and/or one or more rheology modifier, wherein the conditioning agent is Hyaluronic acid at a concentration of at least 0.02% (w/v).


3.	The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
RU 2341270 C2 (2008) discloses a composition comprising a stem cell conditioned medium and antibiotic (see abstract and claims), the composition is administered in therapeutically effective amount, and the composition is in the form liquid, powder, solid form, gel, and film. RU 2341270 C2 is silent with respect to the composition comprising a rheology modifier.

Therefore, it would have been obvious to a person skilled in the art at the time of the instant invention to modify the composition of RU 2341270 C2 and add a rheology modifier as taught by EP 1773908 Bl to prevent sedimentation during transport and storage but allows the composition to flow easily when needed to be poured. Therefore, a person skilled in the art could easily modify the composition of RU 2341270 C2 and add a rheology modifier to the composition as taught by EP 1773908 Bl because of the advantages of a rheology modifier. Thus the product of Group I lacks a special technical feature over the prior art as the combination of references render obvious the product as recited in Group I. The Groups thus lack unity of invention over the prior art.  

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646